DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The response filed on April 1, 2021 to the restriction requirement of December 1, 2020 has been received.  Applicant has elected the species for examination:
(A) scaffold that binds IgG huZZ1 SEQ ID NO:29;
(B) antigen-specific binding domain that is an antigen-specific antibody 4D5 scFv SEQ ID NO:30;
(C) multifunctional antigen-binding protein NOT further comprising a domain that promotes solubility;
(D) multifunctional antigen-binding protein comprising a tag, fluorophore, radioisotope, enzyme or combo thereof; and
(E) multifunctional antigen-binding protein comprising human interferon (hIFN).

Because Applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).  Claims 1, 2, 4-19, 27-28 are pending. Claims 2, 7, 10 are withdrawn as being drawn to non-elected species. Claims 1, 4-6, 8, 9, 11-19, 27, and 28 are currently under prosecution as drawn to the elected species.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1, 4-6, 8, 9, 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "wherein the at least one multifunctional recombinant protein scaffold that binds to IgG comprises a human polypeptide that contains mutations that enable the peptide to mimic the IgG binding domain of protein A".  There is insufficient antecedent basis for the limitation of “the peptide” in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 6, 8, 11-15, 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to: multifunctional antigen-binding protein comprising, at least one multifunctional recombinant protein scaffold that binds to IgG and at least one antigen-specific binding domain,
wherein the at least one multifunctional recombinant protein scaffold that binds to IgG comprises a human polypeptide that contains mutations that enable the peptide to mimic the IgG binding domain of protein A; and
wherein the at least one antigen-specific binding domain comprises an antigen-specific peptide, an antigen-specific antibody or fragment thereof, or a combination thereof.
Thus, the claims identify the scaffold by function only, where the function is to bind IgG and mimic the IgG binding domain of protein A. No scaffold structure is recited. The phrase “human polypeptide that contains mutations” provides no structural or sequence information.
The instant specification discloses:

Novel Recombinant Protein Scaffold
[0054] Disclosed herein are multifunctional recombinant protein scaffolds that bind to IgG.
[0055] The multifunctional recombinant protein scaffold that binds IgG comprises a human polypeptide that contains mutations that enable the polypeptide to mimic the IgG binding domain of protein A. In some embodiments, the multifunctional recombinant protein scaffold that binds to IgG can comprise a portion of an alpha2-macroglobulin receptor-associated protein (referred to herein as “2FCW”), as illustrated in FIG. 1B. For example, the multifunctional recombinant protein scaffold that binds to IgG can be derived from an un-mutated portion of the alpha2-macroglobulin receptor-associated protein that comprises SEQ ID NO:27. Alternatively, the multifunctional recombinant protein scaffold can comprise, consist of, or consist essentially of a polypeptide that is at least 90% identical to the huZZ domain as set forth as SEQ ID NO:28. In some embodiments, the multifunctional recombinant protein scaffold can comprise, consist of, or consist essentially of a polypeptide that is at least 90% identical to the huZZ1 domain as set forth as SEQ ID NO:29.
[0057] The multifunctional recombinant protein scaffold that binds IgG can comprise a humanized protein A IgG binding domain.

The specification discloses in Table 1 exemplary human-derived IgG binding domains such as SEQ ID NO:27 (2FCW), SEQ ID NO:28 (huZZ) and SEQ ID NO:29 (huZZ1), that falls into the scope of SEQ ID NO:28.
Thus, the instant specification describes three exemplary species of scaffold domains derived from human proteins that function as claimed. The specification fails to disclose any other structural sequences required of scaffold to possess the function of binding to IgG and comprising a human polypeptide that contains mutations that enable the peptide to mimic the IgG binding domain of protein A. 
To provide adequate written description and evidence of possession of the claimed scaffold genus, the instant specification can structurally describe representative scaffolds that function to bind to IgG and comprise a human polypeptide that contains University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for scaffolds that bind IgG and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future scaffolds yet to be discovered that may function as claimed. The IgG antigen provides no information about the structure of a scaffold that binds to it.

Given the lack of representative examples to support the full scope of the claimed scaffolds used to make the claimed multifunctional antigen-binding protein, and lack of reasonable structure-function correlation with regards to the unknown sequences in the scaffolds that provide claimed functions and characteristics, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of scaffolds that is required to practice the claimed invention.  

Examiner Suggestion: Amend claim 1 to define the scaffold sequence such as huZZ SEQ ID NO:28 or huZZ1 SEQ ID NO:29.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	For claim interpretation purposes, it is noted that claim 1 recites the scaffold that binds IgG comprises a human polypeptide that contains mutations that enable the peptide to mimic the IgG binding domain of protein A, which reasonably encompasses any protein in the universe comprising any amino acid arrangement and compilation of mutations that functions to bind IgG. The claim does not provide any scaffold structural limitations.

5.	Claim(s) 1, 6, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muguruma et al (Bioconjugate Chemistry, June 15, 2016, 27:1606-1613).
Muguruma et al teach a multifunctional binding protein comprising Z33 peptide that functions to bind IgG and mimic the IgG binding domain of protein A, non-covalently linked to anti-HER2 antibody trastuzumab and administered in a pharmaceutical composition to cancer cells (see entire paper).


6.	Claim(s) 1, 6, 11, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sockolosky et al (PLoS ONE, 2014, 9:e102566, internet pages 1-10).
	Sockolosky et al teach a multifunctional binding protein comprising a His tag, fluorescent label (mKate), Gly4Ser linker, and IgG binding peptide (IgGBP, FcIII) that mimics the IgG binding domain of protein A, non-covalently linked to an antigen-binding antibody, and pharmaceutical composition comprising the protein administered to mice (Figures 1 and 5; Abstract; Materials and Methods).

7.	Claim(s) 1, 6, 11, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al (Macromolecular Research, 2015, 23:876-881).
	Kang et al teach a multifunctional binding fusion protein comprising an IgG binding peptide (FcBP, Fc-III) covalently linked to a TAT peptide that binds an antigen and a fluorescent label (eGFP), wherein the fusion protein is also non-covalently linked to an antigen-binding antibody, wherein the fusion protein with antibody is delivered in a pharmaceutically acceptable carrier composition to cells; wherein the fusion protein is encoded by a polynucleotide plasmid and expressed by host cells (Figure 1 and 2; Experimental; Figure 5 and 6).


8.	Claim(s) 1, 6, 8, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al (Cancer Research, 2013, 73:2619-2627)(IDS). 
Cai et al teach a multifunctional binding fusion protein comprising 4D5scFv fused to a ZZ IgG-binding domain, a polynucleotide plasmid encoding the protein, expressing the protein in cells, and pharmaceutical carrier composition comprising the protein for administration to cells or mice (p. 2620-2622; Figures 3-5).


9.	Claim(s) 1, 6, 8, 11-14, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2014/0234221, Greene et al (also issued as US Patent 9,695,252).
	Greene et al teach a multifunctional binding fusion protein comprising a 4D5scFv-ZZ domain SEQ ID NO:10 (that comprises instant 4D5scFv SEQ ID NO:30), His-tag, and linker, wherein protein comprises a linker having instant SEQ ID NO:25 or 26 connecting the ZZ domain to the 4D5scFv (Figures 1a and 1b), wherein the protein is comprised in a pharmaceutical carrier composition ([13]; [34]; [52]); wherein the protein is encoded by a polynucleotide and expressed in a cell ([48-51]).


10.	Claim(s) 1, 6, 8, 11-14, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2012/0164066, Greene et al (also issued as US Patent 8,728,479).
	Greene et al teach multifunctional binding fusion protein comprising a 4D5scFv-ZZ domain SEQ ID NO:10 (that comprises instant 4D5scFv SEQ ID NO:30), His-tag, and linker, wherein protein comprises a linker having instant SEQ ID NO:25 or 26 


Examiner Suggestion: Amend claim 1 to define the scaffold sequence such as huZZ SEQ ID NO:28 or huZZ1 SEQ ID NO:29.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1, 6, 11-14, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,695,252. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent is claiming a multifunctional antigen-binding fusion protein comprising a IgG-binding ZZ domain linked to a HER2-binding peptide, wherein the .

12.	Claims 1, 6, 8, 13, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,728,479. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent is claiming a multifunctional antigen-binding fusion protein comprising a IgG-binding ZZ domain linked to a HER2 antibody 4D5scFv comprising instant SEQ ID NO:30, wherein the protein is comprised in a pharmaceutically acceptable carrier composition; a polynucleotide encoding the protein and a cell expressing the polynucleotide 
 


Examiner Suggestion: Amend claim 1 to define the scaffold sequence, such as huZZ SEQ ID NO:28 or huZZ1 SEQ ID NO:29.

13.	Conclusion: Claims 1, 4-6, 8, 9, 11-19 are rejected. Claims 27 and 28 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642